DISMISS; Opinion Filed September 21, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00222-CR

                    DANIEL MORGAN CROW, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court at Law
                            Grayson County, Texas
                      Trial Court Cause No. 2019-1-0957

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                           Opinion by Justice Nowell
      Daniel Morgan Crow was convicted in the Van Alstyne Municipal Court of

the traffic offense of speeding and assessed a $224 fine. He appealed to Grayson

County Court at Law. Following a de novo trial before the court, appellant was

again convicted and assessed a $100 fine. Appellant then filed a pro se notice of

appeal of the judgment of the Grayson County Court at Law.

      The reporter’s record, due April 13, 2020, was not filed. We notified court

reporter Deana West and directed her to file the (1) reporter’s record, (2) written

verification no hearings were recorded, or (3) written verification appellant had not
requested the reporter’s record. On April 17, 2020, Ms. West confirmed she reported

the nonjury trial, but that appellant had not requested the reporter’s record. We then

notified appellant by letter dated April 20, 2020 and directed him to provide the

Court with (1) notice that appellant requested preparation of the reporter’s record,

and (2) written verification that he paid or made arrangements to pay the reporter’s

fee documentation or that he had been found to be entitled to proceed without

payment of costs. We cautioned appellant the failure to do so would result in the

appeal being submitted without the reporter’s record. Appellant did not respond, and

we ordered the appeal submitted without the reporter’s record. We also ordered

appellant’s brief filed June 10, 2020. When it was not filed, we directed appellant to

file his brief and an extension motion by June 25, 2020. On August 5, 2020, we

ordered appellant to file his brief by August 17, 2020, cautioning him that the failure

to do so would result in the Court taking whatever action it deemed appropriate,

including dismissing his appeal. Appellant has not responded to the Court’s letters

or orders.

      When a case arising in the justice or municipal courts is appealed to the county

court, county criminal court, or county court at law, and the fine imposed by that

court does not exceed $100, this Court lacks jurisdiction “unless the sole issue is the

constitutionality of the statute or ordinance on which the conviction is based.” TEX.

CODE CRIM. PROC. ANN. art. 4.03; Montpas v. State, 997 S.W.2d 650, 651 (Tex.

App.––Dallas 1999, no pet.) (quoting article 4.03); Marzett v. State, No. 05–15–

                                         –2–
00147–CR, 2016 WL 1679744, at *1 (Tex. App.––Dallas Apr. 25, 2016, no pet.)

(mem. op., not designated for publication).

      The record in this case shows appellant appealed his conviction by the Van

Alstyne Municipal Court to the Grayson County Court at Law, where he was

convicted in a trial de novo and fined $100. Because his fine does not exceed $100,

we would have jurisdiction over his appeal only if he challenged the constitutionality

of a statute or ordinance on which his conviction was based. By not filing a brief

raising a constitutional challenge, appellant has failed to invoke our jurisdiction.

      We dismiss this appeal for want of jurisdiction.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200222F.U05




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DANIEL MORGAN CROW,                         On Appeal from the County Court at
Appellant                                   Law, Grayson County, Texas
                                            Trial Court Cause No. 2019-1-0957.
No. 05-20-00222-CR         V.               Opinion delivered by Justice Nowell.
                                            Justices Myers and Evans
THE STATE OF TEXAS, Appellee                participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 21st day of September, 2020.




                                      –4–